Exhibit TURMALINAGOLDPROJECT SATINOCO TARGET RESOURCE STATEMENT REVISED TECHNICAL REPORT FOR RESOURCES OF THE GOLD MINERAL PROPERTY “SATINOCO” IN THE MUNICIPALITY OF CONCEIÇÃO DO PARÁ, STATE OF MINAS GERAIS, BRAZIL Prepared by: TechnoMine Services, LLC Salt Lake City, Utah - USA Author: Ivan C. Machado, M.Sc., P.E., P.Eng. For: Jaguar Mining Inc. Concord, New Hampshire -USA February 5, 2008 TABLE OF CONTENTS 1. SUMMARY 1 1.1 Introduction 1 1.2 Geology 2 1.3 Mineral Resources 3 1.4 Conclusions and Recommendations 4 2. INTRODUCTION AND TERMS OF REFERENCE 5 3. DISCLAIMER 6 4. PROPERTIES DESCRIPTION AND LOCATION 7 5. ACCESSIBILITY, CLIMATE, INFRASTRUCTURE, AND PHYSIOGRAPHY 8 6. HISTORY 9 6.1 Previous Owners 9 6.2 Exploration and Drilling 9 7. GEOLOGICAL SETTING 11 7.1 Regional Geology 11 7.2 Local Geology 12 8. DEPOSIT TYPES 14 9. MINERALIZATION 15 9.1 Mineralization in the Iron Quadrangle 15 9.2 Mineralization in the Turmalina Targets 15 10. EXPLORATION 17 11. DRILLING 18 12. SAMPLING METHOD AND APPROACH 23 13. SAMPLE PREPARATION, ANALYSIS AND SECURITY 25 13.1 Previous Exploration Services 25 13.2 Recent Exploration Program 25 14. DATA VERIFICATION 26 14.1 Previous Exploration Services 26 14.2 Recent Exploration Program 27 15. ADJACENT PROPERTIES 27 16. METALLURGICAL TESTING 28 17. MINERAL RESOURCES ESTIMATE 29 18. INTERPRETATION AND CONCLUSIONS 30 19. RECOMMENDATIONS 32 20. REFERENCES 32 21 CERTIFICATE OF AUTHOR 33 i 22 ILLUSTRATIONS AND SUPPORTING DOCUMENTS 35 22.1 Figures Figure 1A – Location Map of Turmalina and the Satinoco Target Figure 1B – Location Map of Turmalina and the Satinoco Target. Figure 2 – Satinoco Target and Other Jaguar’s Gold Operations and Project Areas Map Figure 3 – Satinoco Simplified Local Geology Map and Drill Holes Location 22.2 Appendices Appendix 01 – Mineral Resource Estimate Report prepared by MCB ii 1SUMMARY 1.1INTRODUCTION Mineração Turmalina Ltda (“MTL”), a fully-owned Brazilian subsidiary of Jaguar Mining Inc. (“Jaguar”), purchased the Satinoco property (the “Satinoco Target”) from AngloGold Ashanti Limited (“AngloGold Ashanti”) in September 2004. The Satinoco Target is part of Jaguar’s Turmalina complex, which is currently producing gold at the rate of 60,000 oz per year.The geology of the Turmalina complexis related to the Rio das Velhas and Minas Supergroups. It lies on an extension of the prolific Iron Quadrangle Greenstone Belt. The Satinoco Target neighbors the Quadrilátero Ferrífero (“Iron Quadrangle”) in its west portion, being in the municipality of Conceição do Pará, about 120 km from Belo Horizonte, capital of the state of Minas Gerais, Brazil. Jaguar initially completed a two-phase diamond drilling program at the Satinoco Target and commissioned TechnoMine Services, LLC (“TechnoMine”) of Salt Lake City, Utah, to prepare a resource estimate technical report. A Technical Report was issued on October 22, 2007, based on exploration data achieved until July 2007.
